Citation Nr: 1811935	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army in November 1996 and from October 2000 to December 2001.  The Veteran took his own life in October 2009 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2017, a videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A March 2010 rating decision denied entitlement to service connection for cause of the Veteran's death.  

2.  Evidence received subsequent to March 2010 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Appellant's claim of entitlement to service connection for cause of the Veteran's death.

3.  A December 2017 private medical opinion states that the cause of the Veteran's death is at least as likely as not related to his service-connected psychological disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 2010 rating decision is new and material, and the Appellant's claim of entitlement to service connection for cause of death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2010, the RO denied the Appellant's claim of entitlement to service connection for cause of death.  The main reason for this denial was a February 2010 medical opinion, which concluded that the Veteran's cause of death was less likely than not related to service-connected disabilities. 

Since that time, the Appellant has submitted VA medical records dated from March 2008 to August 2008 that were not previously of record and a December 2017 private medical opinion.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Appellant's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening the Appellant's claim have been met.

II.  Dependency and Indemnity Compensation

The appellant seeks Dependency and Indemnity Compensation (DIC) benefits.  Such benefits are payable to the surviving spouse, child, or parents of a veteran if the veteran's death was from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  To establish service connection for the cause of the veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided, or lent assistance to producing death, for example when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

The Veteran took his own life in October 2009.  The cause of death was a gunshot wound to the chest, and at the time of his death, the Veteran was service-connected for several disorders, including adjustment reaction with anxiety and depressed mood.  

A December 2017 private medical opinion written by Appellant's treating psychologist states that the "M.M.'s suicide is due to his disability related to his service" and "more likely than not . . . related to his service-connected disability."  These conclusions are based on the Veteran's VA treatment records, the Appellant's history of her relationship with the Veteran, and the Appellant's account of her telephone conversation with the Veteran at the time of the Veteran's death.  The psychologist's opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

A February 2010 VA examiner opines that it is less likely than not that the Veteran's service-connected mental health disorder contributed to the Veteran's death.  This opinion is based exclusively on the Veteran's treatment records and does not consider the statements and testimony of the Appellant.  It is therefore not as complete as the private medical opinion and thus entitled to less weight than the private medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 301-02.  As the weight of the evidence supports a finding that the Veteran's service-connected psychological disorder caused or contributed substantially to his death, or that the evidence for and against the claim is at least in equipoise, the Board will give the Appellant the benefit of the doubt, and find that she is entitled to prevail on her claim.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for cause of death has been received.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


